Citation Nr: 1222102	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  06-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension or allergic rhinitis.  

(The issues of entitlement to service connection for a lung condition and a sinus condition, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for renal calculi are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971 and from December 1972 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board denied this claim in a March 2011 decision.  The Veteran appealed that decision and in September 2011, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand this appeal to the Board.

The appeal is REMANDED to the VARO.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection.

According to the joint motion for remand, the VA examination in this case was inadequate.  As such, the Veteran should be scheduled for another VA respiratory examination to determine if his current obstructive sleep apnea is related to his service or a service-connected disability.  Specific instructions to the examiner are detailed below.  

The Board notes that the Veteran has asserted that his obstructive sleep apnea could be caused by or aggravated by his service-connected hypertension or allergic rhinitis.  He has also submitted some internet research from the Mayo Clinic.  The examiner should consider this additional information and these theories of entitlement.  

In addition, the Veteran's wife and daughter have submitted statements on his behalf.  His wife relayed that she has witnessed his sleep habits since September 1976 and noticed a slow and gradual worsening.  She reported that the Veteran has complained of sore throats, trouble breathing at night, and feeling tired in the morning and throughout the day.  She noted that from August 1988 his snoring had become so bad that he would wake up several times during the night gasping for air and attempting to catch his breath.  The Veteran's daughter relayed that she had observed the Veteran snoring loudly from August 1980 to August 1988.  She noted that he would often gasp for air, which would eventually wake him up.  He also reportedly took naps whenever possible and never seemed fully rested.  

The Board finds the statements of the Veteran's wife and daughter to be credible.  Thus, for purposes of the examination report, the examiner is asked to assume that during service the Veteran had problems with snoring and trouble breathing at night, and appeared tired throughout the day.  It is also important to note that the Veteran reported frequent trouble sleeping during service examinations in January 1971, November 1972, December 1975, and May 1991.  In physician's summaries it was noted that the cause of the trouble sleeping was unknown (1971), the Veteran has occasional insomnia (1972), trouble sleeping began in high school (1975), and that trouble sleeping began in 1970 and was associated with sinusitis (1991).  The Veteran made several complaints regarding sinusitis during service.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

During his hearing, the Veteran testified that his current pulmonary specialist, Dr. Baba, stated that his current condition was the same condition he suffered from in service.  Board Hearing Tr. at 6.  Records from Dr. Baba have not yet been obtained.  The Veteran should be asked to provide authorization to obtain these and any other outstanding, relevant records.  Appropriate action should be taken based upon the Veteran's response.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private records, to include records from Dr. Baba.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA respiratory examination to determine the nature of his obstructive sleep apnea, and to obtain an opinion as to whether such is possibly related to service or a service-connected disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current obstructive sleep apnea arose during service or is otherwise related to service, to include related to his sinus complaints and reports of trouble sleeping?
(b) Is it at least as likely as not that the Veteran's current obstructive sleep apnea was caused by or aggravated by (permanent worsening of the condition beyond the normal course of the condition) service-connected hypertension or allergic rhinitis?

For purposes of this examination request, the clinician is advised that the Board finds credible the testimony that during service the Veteran had problems with snoring and trouble breathing at night, and appeared tired throughout the day.  That is, despite the fact that the service treatment records may be silent for complaint or treatment, in formulating the requested opinions, the clinician is to assume that the Veteran had in-service problems with snoring and trouble breathing at night.  The examiner should address the internet research provided by the Veteran when formulating his or her opinion.  A rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

